Exhibit 10.1

FIRST AMENDMENT

TO THE THIRD AMENDED AND RESTATED

AGREEMENT OF LIMITED PARTNERSHIP OF

MID-AMERICA APARTMENTS, L.P.

This FIRST AMENDMENT (this “Amendment”) to the THIRD AMENDED AND RESTATED
AGREEMENT OF LIMITED PARTNERSHIP OF MID-AMERICA APARTMENTS, L.P. (the
“Partnership”) is made and entered into to be effective as of November 10, 2016.
Capitalized terms used herein and not defined herein shall have the meanings
ascribed thereto in the Third Amended and Restated Agreement of Limited
Partnership of the Partnership, dated as of October 1, 2013 (the “Partnership
Agreement”).

W I T N E S S E T H:

WHEREAS, Mid-America Apartment Communities, Inc., a Tennessee corporation (the
“General Partner”), is the sole general partner of the Partnership;

WHEREAS, pursuant to Section 4.2A of the Partnership Agreement, the General
Partner is authorized to cause the Partnership from time to time to issue
additional Partnership Units to the Partners (including the General Partner) or
other Persons additional Partnership Units or other Partnership Interests in one
or more classes, or one or more series of any of such classes, with such
designations, preferences and relative, participating, optional or other special
rights, powers and duties, including rights, powers and duties senior to Limited
Partner Interests, all as shall be determined by the General Partner in its sole
and absolute discretion subject to Tennessee law;

WHEREAS, pursuant to Section 14.1B of the Partnership Agreement, the Partnership
Agreement may be amended by the General Partner, without the consent of the
Limited Partners, to set forth the designations, rights, powers, duties and
preferences of the holders of any additional Partnership Interests issued
pursuant to Section 4.2A of the Partnership Agreement;

WHEREAS, the General Partner desires to designate, establish and issue a new
series of Preferred Units, which shall be referred to as “Series I Preferred
Units”, and to amend the Partnership Agreement, pursuant to, and in accordance
with, the Partnership Agreement, for the purpose of setting forth the
designations, rights, powers, duties and preferences of the Series I Preferred
Units; and

WHEREAS, the General Partner intends, in establishing the Series I Preferred
Units, that each Series I Preferred Unit shall be substantially the economic
equivalent of one share of the General Partner’s 8.50% Series I Cumulative
Redeemable Preferred Stock;

NOW, THEREFORE, the General Partner hereby amends the Partnership Agreement in
the manner set forth below:

1. Series I Preferred Units. The Partnership Agreement is hereby amended by
adding to the Partnership Agreement the new Exhibit F attached hereto and
incorporated herein, which Exhibit F sets forth the designations, rights,
powers, duties and preferences of the Series I Preferred Units.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Mid-America Apartment Communities, Inc., as the sole general
partner of the Partnership, has executed this Amendment as of the date first
written above, and the Partnership Agreement is hereby amended by giving effect
to the terms set forth herein as of such date.

 

GENERAL PARTNER:

 

Mid-America Apartment Communities, Inc.,

a Tennessee corporation

By:   /s/ Albert M. Campbell III

Name:   Albert M. Campbell III

Title:   Chief Financial Officer



--------------------------------------------------------------------------------

EXHIBIT F

TO THE THIRD AMENDED AND RESTATED

AGREEMENT OF LIMITED PARTNERSHIP

DESIGNATING AND FIXING THE RIGHTS AND

PREFERENCES OF A SERIES OF PREFERRED UNITS

(1) DESIGNATION AND NUMBER. A series of Preferred Units designated the “8.50%
Series I Cumulative Redeemable Preferred Units” (the “Series I Preferred Units”)
is hereby established. The maximum number of Series I Preferred Units shall be
867,846.

(2) RELATIVE SENIORITY. In respect of rights to receive quarterly distributions
and to participate in distributions of payments in the event of any liquidation,
dissolution or winding up of the Partnership, the Series I Preferred Units shall
rank senior to the Common Units, and any other class or series of Partnership
Units ranking, as to quarterly distributions and upon liquidation, junior to the
Series I Preferred Units (collectively, “Junior Partnership Units”).

(3) QUARTERLY DISTRIBUTIONS.

(a) The holder of the then outstanding Series I Preferred Units shall be
entitled to receive, when and as declared by the General Partner out of any
funds legally available therefor, cumulative distributions at the rate of $4.25
per Series I Preferred Unit per year, payable in equal amounts of $1.0625 per
Series I Preferred Unit quarterly in cash on the last day of each March, June,
September, and December, beginning on the last day of December 2016, or if not a
Business Day (as hereinafter defined), the next succeeding Business Day (each
such day being hereafter called a “Quarterly Distribution Date” and each period
ending on a Quarterly Distribution Date being hereinafter called a “Distribution
Period”). Quarterly distributions on the Series I Preferred Units shall be
payable to the holder of record as it appears in the ownership records of the
Partnership at the close of business on the applicable record date (the “Record
Date”), which shall be the 15th day of the calendar month in which the
applicable Quarterly Distribution Date falls on or such other date designated by
the General Partner for the payment of quarterly distributions that is not more
than 30 nor less than 10 days prior to such Quarterly Distribution Date. The
amount of any distribution payable for any Distribution Period shorter than a
full Distribution Period shall be prorated and computed on the basis of a
360-day year of twelve 30-day months. Quarterly distributions paid on the
Series I Preferred Units in an amount less than the total amount of such
distributions at the time accrued and payable on such Series I Preferred Units
shall be allocated pro rata on a per unit basis among all such Series I
Preferred Units at the time outstanding.

“Business Day” shall mean any day, other than a Saturday or Sunday, that is
neither a legal holiday nor a day on which banking institutions in New York City
are authorized or required by law, regulation or executive order to close.

(b) The amount of any quarterly distributions accrued on any Series I Preferred
Units at any Quarterly Distribution Date shall be the amount of any unpaid
quarterly distributions accumulated thereon, to and including such Quarterly
Distribution Date, whether or not earned or declared, and the amount of
quarterly distributions accrued on any Series I Preferred Units at any date
other than a Quarterly Distribution Date shall be equal to the sum of the amount
of any unpaid quarterly distributions accumulated thereon, to and including the
last preceding Quarterly Distribution Date, whether or not earned or declared,
plus an amount calculated on the basis of the annual distribution rate of $4.25
per Series I Preferred Unit for the period after such last preceding Quarterly
Distribution Date to and including the date as of which the calculation is made
based on a 360-day year of twelve 30-day months.



--------------------------------------------------------------------------------

(c) Except as provided below in Section 4 (Liquidation Rights), the Series I
Preferred Units will not be entitled to any distributions in excess of full
cumulative quarterly distributions as described above and shall not be entitled
to participate in the earnings or assets of the Partnership, and no interest, or
sum of money in lieu of interest, shall be payable in respect of any
distribution or payments on the Series I Preferred Units which may be in
arrears.

(d) Any distribution made on the Series I Preferred Units shall be first
credited against the earliest accrued but unpaid quarterly distribution due with
respect to such Series I Preferred Units which remains payable.

(e) No quarterly distributions on the Series I Preferred Units shall be declared
by the General Partner or be paid or set apart for payment by the Partnership at
such time as the terms and provisions of any agreement of the Partnership or the
General Partner, including any agreement relating to its indebtedness, prohibit
such declaration, payment or setting apart for payment or provides that such
declaration, payment or setting apart for payment would constitute a breach
thereof or a default thereunder, or if such declaration or payment shall be
restricted or prohibited by law. Notwithstanding the foregoing, quarterly
distributions on the Series I Preferred Units will accrue whether or not the
Partnership has earnings, whether or not there are funds legally available for
the payment of such quarterly distributions and whether or not such quarterly
distributions are declared.

(4) LIQUIDATION RIGHTS.

(a) Upon the voluntary or involuntary dissolution, liquidation or winding up of
the Partnership, the holder of the Series I Preferred Units then outstanding
shall be entitled to receive and to be paid out of the assets of the Partnership
legally available for distribution to its Partners, before any payment or
distribution shall be made on any Junior Partnership Units, the amount of $50.00
per Series I Preferred Unit, plus accrued and unpaid quarterly distributions
thereon.

(b) After the payment to the holder of the Series I Preferred Units of the full
preferential amounts provided for in paragraph (a) above, the holder of the
Series I Preferred Units, as such, shall have no right or claim to any of the
remaining assets of the Partnership.

(c) If, upon any voluntary or involuntary dissolution, liquidation, or winding
up of the Partnership, the amounts payable with respect to the preference value
of the Series I Preferred Units and any other Partnership Units ranking as to
any such distribution on a parity with the Series I Preferred Units are not paid
in full, the holder of the Series I Preferred Units and of such other
Partnership Units will share ratably in any such distribution of assets of the
Partnership in proportion to the full respective preference amounts to which
they are entitled.

(d) Neither the sale, lease, transfer or conveyance of all or substantially all
of the property or business of the Partnership, nor the merger or consolidation
of the Partnership into or with any other entity or the merger or consolidation
of any other entity into or with the Partnership, shall be deemed to be a
dissolution, liquidation or winding up, voluntary or involuntary, for the
purposes of this Section 4 (Liquidation Rights).



--------------------------------------------------------------------------------

(5) REDEMPTION.

(a) OPTIONAL REDEMPTION. On and after October 1, 2026, the General Partner may,
at its option, cause the Partnership to redeem at any time all or, from time to
time, part of the Series I Preferred Units at a price per unit (the “Redemption
Price”), payable in cash, of $50.00, together with all accrued and unpaid
distributions to and including the date fixed for redemption (the “Redemption
Date”), without interest, to the full extent the Partnership has funds legally
available therefor. The Series I Preferred Units shall have no stated maturity,
and will not be subject to any sinking fund or mandatory redemption provisions.

(b) PROCEDURES OF REDEMPTION.

(1) At any time that the General Partner exercises its right to redeem all or
any shares of its 8.50% Series I Cumulative Redeemable Preferred Stock, the
General Partner shall exercise its right to cause the Partnership to redeem an
equal number of Series I Preferred Units in the manner set forth herein.

(2) No Series I Preferred Units may be redeemed except from proceeds from the
sale of capital stock of the General Partner, including but not limited to
common stock, preferred stock, depositary shares, interests, participations or
other ownership interests (however designated) and any rights (other than debt
securities convertible into or exchangeable for equity securities) or options to
purchase any of the foregoing.

(3) Unless full accumulated distributions on all Series I Preferred Units shall
have been or contemporaneously are declared and paid or declared and a sum
sufficient for the payment thereof set apart for payment for all past
Distribution Periods and the then current Distribution Period, no Series I
Preferred Units shall be redeemed or purchased or otherwise acquired directly or
indirectly (except by conversion into or exchange for Junior Partnership Units);
provided, however, that the foregoing shall not prevent the redemption of
Series I Preferred Units to preserve the General Partner’s REIT status or in
connection with the purchase or acquisition of Series I Preferred Units pursuant
to a purchase or exchange offer made on the same terms to the holder of all
outstanding Series I Preferred Units.

(6) VOTING RIGHTS. The holder of the Series I Preferred Units, as such, will not
have any voting rights.

(7) CONVERSION. The Series I Preferred Units are not convertible into or
exchangeable for any other property or securities of the Partnership.

(8) RESTRICTION ON OWNERSHIP. The Series I Preferred Units shall be owned and
held solely by the General Partner.

(9) GENERAL.

(a) Nothing contained herein or in the Partnership Agreement shall limit the
authority of the General Partner to take such other action as it deems necessary
or advisable to protect the General Partner’s status as a real estate investment
trust under Section 856 of the Code.

(b) The rights of the General Partner, in its capacity as holder of the Series I
Preferred Units, are in addition to and not in limitation on any other rights or
authority of the General Partner, in any other capacity, under the Partnership
Agreement. In addition, nothing contained herein shall be deemed to limit or
otherwise restrict any rights or authority of the General Partner, under the
Partnership Agreement, other than in its capacity as the holder of the Series I
Preferred Units.